Citation Nr: 1211231	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-03 241	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for residuals of traumatic brain injury (TBI), to include headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to April 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for diabetes and denied service connection for coronary artery disease, myocardial infarction, and hypertension, claimed as heart condition.

In January 2010, the Board affirmed the RO's denial of service connection for both issues and the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Memorandum decision the Court affirmed the Board's decision with regard to those issues, but remanded the appeal for the Board to determine whether statements in a VA form 9 dated in January 2008 raised informal claims for benefits (service connection) for ringing in the ears and headaches.  

As discussed below, the Board does, in fact, find that the Veteran raised an informal claim for service connection for tinnitus and headaches.  However, in an April 2009 rating decision the RO granted service connection for tinnitus, effective July 16, 2008.  As the claim for service connection for ringing in the ears has been granted, further consideration of that issue is not required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the January 2008 VA form 9, the Veteran contended that he had experienced headaches and ringing in his ears ever since a truck accident in 1955.  Elsewhere the Veteran has reported that the headaches began in 1952 when a truck, in which he was a passenger, was knocked over the side of a cliff in a rock side.  

In March 2011, the Veteran specifically claimed service connection for a head injury resulting from the truck accident.

In a July 2011 rating decision, the RO denied service connection for TBI.  In an August 2011, statement submitted to the RO, the Veteran wrote that he did not agree with the decision denying benefits for TBI.  A statement of the case has not been issued as it relates to this issue.  In March 2012, the Board inquired at the RO as to whether there was a temporary file of additional evidence or documents not currently associated with the claims file.  A negative response was received that same month.  The Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the RO has not specifically adjudicated the claim for service connection for headaches other than as a manifestation of TBI.  This issue is intertwined with that of service connection for TBI.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Adjudicate the claim for service connection for a disability manifested by headaches.

2.  Issue a statement of the case (SOC) regarding the issue of entitlement to service connection for TBI.  

3.  Do not certify any issues for appeal to the Board unless a sufficient substantive appeal is received after issuance of a SOC.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

